Citation Nr: 0020320	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  91-15 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for 
postoperative residuals of excision of a pterygium of the 
left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1953 to 
December 1957 and from October 1961 to August 1962.  This 
appeal to the Board of Veterans' Appeals (Board) initially 
arose from rating decisions of the Washington, D.C., Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
hearing was held in November 1991 at the Board, in 
Washington, D.C., and was chaired by the undersigned Member 
of the Board.  A transcript of the hearing is of record.  

The Board remanded the case to the RO in December 1991, March 
1995 and September 1996.  The veteran thereafter moved to 
Arizona and his claims folder was transferred to the Phoenix, 
Arizona RO.  The development requested by the Board on remand 
has been completed and the case has been returned to the 
Board for continuation of appellate review.  


FINDINGS OF FACT

1.  The veteran's vision in his left eye is correctable to at 
least 20/25.  

2.  There is no impairment of vision in the left eye due to a 
pterygium.  

3.  The left eye pterygium does not produce pain or other 
episodic incapacity.  

4.  The pterygium of the left eye does not result in cosmetic 
disfigurement.  


CONCLUSION OF LAW

A compensable rating for postoperative residuals of excision 
of a pterygium of the left eye is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.84a, 4.118, 
Diagnostic Codes 6009, 6034, 6078, 6079, 7800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record discloses that, in May 1956, and once 
again in October 1957, during the veteran's initial period of 
service, he underwent surgery for removal a pterygium of the 
left eye.  On a VA ophthalmologic examination in April 1985, 
the veteran indicated that a third surgery had been 
recommended, but not performed for pterygium of the left eye.  
It was found that uncorrected visual acuity of each eye was 
20/20.  The examiner's drawing of the surface of the left eye 
depicts a pterygium at the edge of the eye and not covering 
the pupil.  It was observed that pterygium of the left eye 
was quiet.  

A hearing was held at the Board in November 1991.  The 
veteran testified that he experienced redness and burning of 
the left eye after reading or after watching television.  He 
also testified that he had loss of vision of the left eye.  
Further, he testified that pterygium of the left eye had 
grown in size and affected vision, leaving him unable to 
distinguish numbers at a distance.  

A VA ophthalmologic examination was performed in May 1993.  
It was found that uncorrected visual acuity of the right eye 
was 20/30; uncorrected visual acuity of the left eye was 
20/20.  A 2-3 mm pterygium was seen on the cornea of the left 
eye.  The examiner's drawing of the surface of the left eye 
depicts the pterygium at the edge of the eye and not covering 
the pupil.  

VA outpatient reports, dated during 1996, reflect the 
veteran's complaints of burning and discomfort involving the 
left eye.  In December 1996, uncorrected visual acuity in 
each eye was 20/20.  

On VA ophthalmologic examination in July 1998, it was found 
that uncorrected visual acuity was 20/25 in each eye.  Small 
pterygiums were seen bilaterally, the pterygium of the left 
eye being slightly larger than the pterygium of the right 
eye.  On VA ophthalmologic examination in September 1998, it 
was found that uncorrected visual acuity was 20/20 in each 
eye.  Small pterygiums were seen bilaterally.  

Certain instructions provided in the Board's September 1996 
remand order were not complied with in the VA eye 
examinations of July and September 1998.  Accordingly, the RO 
arranged for another VA ophthalmologic examination, which was 
performed in November 1998.  It was found that uncorrected 
visual acuity of each eye was 20/20.  There was a pterygium 
of the left eye with approximately a 2 mm encroachment on the 
cornea.  The examiner noted that the pterygium did not impair 
the visual field.  It was stated that blurring of vision was 
not a factor attributable to pterygium, nor was there any 
pain or incapacitation due to the pterygium.  Further, the 
examiner found no facial disfigurement attributable to the 
pterygium.  It was noted that the burning complained of by 
the veteran was a subjective symptom, and could be accepted 
as such.  

When the veteran was examined at a VA outpatient facility in 
February 1999, he complained of dryness and irritation of the 
left eye.  He was subsequently examined at an eye clinic 
during February 1999, and it was found that uncorrected 
visual acuity was 20/25 in each eye.  The impression was that 
he had a 4 mm recurrent pterygium of the left eye.  

Associated with the record were photographs of the veteran's 
face, taken during March 1999.  Also added to the record was 
an April 1999 report providing a sector diagram of the left 
eye visual field.  

II.  Legal Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1999).  

Pterygium is rated on the basis of loss of vision, if any.  
38 C.F.R. § 4.84a, Diagnostic Code 6034.  

A noncompensable rating is warranted where corrected vision 
in one eye is 20/40 and corrected vision in the other eye is 
20/40.  To warrant a 10 percent rating for impairment of 
central visual acuity of one eye, corrected vision in the 
service connected eye would have to be 20/50.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6078, 6079.

A noncompensable rating is warranted for a scar of the head, 
face or neck, if slight.  A 10 percent rating is warranted 
for such a scar, if moderate and disfiguring.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1999).  

Eye disorders which are productive of pain, rest 
requirements, or episodic incapacity are assigned a minimum 
10 percent rating during active pathology.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6009.  

The veteran's left eye pterygium does not produce impairment 
of central visual acuity to a compensable degree because 
corrected vision in the service connected left eye is better 
than 20/50.  It does not produce a defect in the visual field 
of the left eye.  It does not produce pain or other episodic 
incapacity and it does not result in any degree of facial 
disfigurement.  It is properly ratable as noncompensably 
disabling.  None of the requirements set forth above for a 
compensable rating have been met.  


ORDER

Entitlement to an increased (compensable) rating for 
postoperative residuals of excision of a pterygium of the 
left eye is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

